United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-3087
                       ___________________________

                                    Inez Hunter

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Jane Anderson; Northstar Residential, L.L.C.; John Duffy; Jeff Von Feldt; Jenel
  Sauber; Pondview Townhomes of Woodbury, L.P.; John Does 1 through 50, in
Minnesota Department of Human Rights (“MDHR”); Kimberly Nevels; John Does
   51 through 100, United States Department of Urban Development (“HUD”)

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                             Submitted: June 6, 2014
                              Filed: June 26, 2014
                                 [Unpublished]
                                 ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.
       Inez Hunter appeals the district court’s1 dismissal of her complaint raising a
variety of housing-discrimination and state-law claims. Upon careful de novo review,
see Saterdalen v. Spencer, 725 F.3d 838, 840-41 (8th Cir. 2013) (standard of review),
we conclude the district court properly dismissed the complaint for the reasons
explained in the thorough report and recommendation that the court adopted.

      Accordingly, we deny Hunter’s pending motions and we affirm. See 8th Cir.
R. 47B.
                     ______________________________




      1
        The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendations of the Honorable
Arthur J. Boylan, United States Magistrate Judge for the District of Minnesota, now
retired.

                                         -2-